In an action, inter alia, to recover the proceeds of an escrow fund, the plaintiffs appeal from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated August 26, 2004, as denied those branches of their motion which were for entry of a judgment pursuant to CPLR 5016 to include an award of an attorney’s fee and prejudgment interest.
Ordered that the order is affirmed insofar as appealed from, with costs.
On a prior appeal, this Court decided that the plaintiffs were entitled to have granted only that branch of their motion which was for summary judgment seeking release of a $250,000 escrow fund, with accrued interest (see Aimco Chelsea Land v Bassey, 6 AD3d 367 [2004]). No other issues were briefed by the parties therein. As to the merits of the plaintiffs’ contentions on this appeal, they fail to demonstrate their entitlement to the relief they sought, in the form of prejudgment interest and an award of an attorney’s fee (see CPLR 5001 [a]; Maliner-Colvin v 85-10 34th Ave. Apt. Corp., 284 AD2d 434 [2001]; Oliveri v Carter, 256 AD2d 393, 394 [1998]). Accordingly, the Supreme Court properly denied those branches of the appellants’ motion which were for entry of a judgment pursuant to CPLR 5016 to include an award of an attorney’s fee and prejudgment interest. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.